Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

REASONS FOR ALLOWANCE

3.	Claims 1-5, 8-15 & 17-19 are allowed over the prior art of record.  

The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification and based on applicant's argument filed on 11/15/2021, Claims has been found allowable because the prior art of record, does not teach, suggest or disclose “a second processor operatively connected to the Wi-Fi module and the first processor; and a memory operatively connected to the second processor, wherein the memory stores instructions that, when executed by the second processor, cause the second processor to: receive, from the first processor, a message notifying a state of the electronic device wirelessly communicating with the given network, the state of the electronic device being a radio resource control (RRC) connected state, in response to the message from the first processor, detect whether a state of the Wi-Fi module changed to activated based on a state change notification, and lower transmit (Tx) power of the Wi-Fi module based on detecting the change of the state of the Wi-Fi module to activated, . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MD K TALUKDER/Primary Examiner, Art Unit 2648